Title: To George Washington from Brigadier General William Maxwell, 26 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 26th March 1779
Your Excellency Favour of Yesterday with the Commissions for the Brigade I recd. I have noted the contents of the letter and will send you my observations on what you have requested; as soon as I can. There is a French Man sent to New York by the Imbassdor in the Carractor of a Commissary of Prisoners, to effect an exchange for the French Prisoners; he is also authorised by the Board of War, with dirctions to apply to the Commanding Officers at the out posts for every asistance to forward them to Boston, or Philadelphia. The asistance of our Commissary of Prisoners is likewise required. He purposes if he effects the Exchange, to send the Prisoners by watter to Boston, and in that case he purposes to send to my Commissary for 26 hundred weight of bread, & Bisquet, and about 1000 weight of Salt meat and an Ox, to be sent into New York for their provision on the way to Boston.
I did not think my self fully authorised to send the Provisions to N. York without Your Excellencys permission, for that purpose; which may be sent me if agreeable time enough before he settles his business; more especialy as Admiral Gambier is gone.
There is but one Man of War with in the Bay at N. York, the Capt. of her acts as Admiral till the return of the Fleet, all the Privateers are Presse’d and sent up the Sound with the Transports Supposed to take off Troops from the East end of long Island. I mentioned to you before, that Genl Clinton was gone; he went on Long Island under pretence of visiting the Troops in their different cantoonments.
The Vessel that is left to guard the Harbour of New York Saild out of the Hook last week with Admiral Gambier, when he returned in again he kept firing off his Cannon all the way up the narrows which give the rise to a Fleet coming in. I had information last evening that news had come to New York that Admiral Gambier was arived at Rhode Island. I have not the least doubt of their being gone there. I will take every method in my power to procure the most certain intiligence though there will [be] scarcely any body [to] under take the Bussiness, from the treatment they meet with from the civil authority. The Vessel I mentioned is the Rose with her tender & there is 3 or four Merchant Men come in since the Fleet wen out. I am Your Excellencys Most Obedt Humble Servant
Wm Maxwell
